Exhibit 10.2
 
 


AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE
 
$30,000,000.00 Palo Alto,
CA                                                                                                                                                                                        
November 2, 2016
 
FOR VALUE RECEIVED, the undersigned SURMODICS, INC.  (“Borrower”) promises to
pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) at its
office at 400 Hamilton Avenue, Suite 210, Palo Alto, CA 94301, or at such other
place as the holder hereof may designate, in lawful money of the United States
of America and in immediately available funds, the principal sum of Thirty
Million Dollars ($30,000,000.00), or so much thereof as may be advanced and be
outstanding, with interest thereon, to be computed on each advance from the date
of its disbursement as set forth herein.
 
DEFINITIONS:
 
As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined, or, if not defined herein, shall have the meaning set
forth in the Credit Agreement:
 
(a)            “Base LIBOR” means the rate per annum for United States dollar
deposits quoted by Bank as the Inter-Bank Market Offered Rate, with the
understanding that such rate is quoted by Bank for the purpose of calculating
effective rates of interest for loans making reference thereto, on the first day
of a Fixed Rate Term for delivery of funds on said date for a period of time
approximately equal to the number of days in such Fixed Rate Term and in an
amount approximately equal to the principal amount to which such Fixed Rate Term
applies.  Borrower understands and agrees that Bank may base its quotation of
the Inter-Bank Market Offered Rate upon such offers or other market indicators
of the Inter-Bank Market as Bank in its discretion deems appropriate including,
but not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.
 
(b)            “Base Rate” means, for any day, the rate of interest equal to the
one-month LIBOR rate in effect on such day and reset each Business Day, adjusted
for any reserve requirement and any subsequent costs arising from a change in
government regulation taking effect after the Restatement Date.
 
(c)            “Business Day” means any day except a Saturday, Sunday or any
other day on which commercial banks in California are authorized or required by
law to close.
 
(d)            “Core Currency” means Dollars, Euros, and Sterling.
 
(e)            “Credit Agreement” means that certain Amended and Restated Credit
Agreement between Borrower and Bank dated as of the date hereof, as amended,
restated, modified or supplemented from time to time.
 
(f)            “Dollar” and “$” mean lawful money of the United States.
 
(g)            “Euro” and “€” mean the single currency of the Participating
Member States.

--------------------------------------------------------------------------------

 
(h)            “Fixed Rate Term” means a period commencing on a Business Day and
continuing for a period of one, three or six months, as designated by Borrower
in the Notice of Borrowing, during which all or a portion of the outstanding
principal balance of this Note bears interest determined in relation to LIBOR on
the first day of such Fixed Rate Term; provided however, that no Fixed Rate Term
may be selected for a principal amount less than Five Hundred Thousand Dollars
($500,000); and provided further, that no Fixed Rate Term shall extend beyond
the scheduled maturity date hereof unless at the scheduled maturity date hereof,
the Borrower pays to Bank the fee specified below under clause (b) below under
“Prepayment”.  If any Fixed Rate Term would end on a day which is not a Business
Day, then such Fixed Rate Term shall be extended to the next succeeding Business
Day.
 
(i)            “LIBOR” means the rate per annum and determined pursuant to the
following formula:
 
LIBOR =
Base LIBOR
 
100% - LIBOR Reserve Percentage



 
(j)            “LIBOR Reserve Percentage” means the reserve percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for “Eurocurrency Liabilities” (as defined in Regulation D of the
Federal Reserve Board, as amended), adjusted by Bank for expected changes in
such reserve percentage during the applicable Fixed Rate Term.
 
(k)            “Non-Core Currency” means each of Swiss Francs, Norwegian Krone,
Swedish Krona, and Japanese Yen.
 
(l)            “Other Currency” means any currency, other than a Core Currency
or a Non-Core Currency, as shall be satisfactory to Bank in its sole discretion.
 
(m)            “Participating Member State” means any member state of the
European Union that has the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.
 
(n)            “Sterling” and “£” mean the lawful currency of the United
Kingdom.
 
INTEREST:
 
(a)            Interest.  The outstanding principal balance of this Note shall
bear interest (computed on the basis of a three hundred sixty (360) day year,
actual days elapsed) either (i) at a fluctuating rate per annum equal to the
Base Rate in effect from time to time, plus the Applicable Margin or (ii) at a
fixed rate per annum equal to LIBOR in effect on the first day of the Fixed Rate
Term, plus the Applicable Margin.  The Applicable Margin shall be determined at
the start of each fiscal quarter, for the duration of such fiscal quarter, in
accordance with the table immediately below for the corresponding Total Leverage
Ratio (but excluding, for purposes of determining the Applicable Margin only,
all accrued contingent consideration liabilities with respect to acquisitions
constituting Permitted Acquisitions or acquisitions that were permitted under
the Existing Credit Agreement included in such definition) as most recently
reported in accordance with Section 4.3(c) of the Credit Agreement.  For the
avoidance of doubt, from the Restatement Date until receipt of the first
Compliance Certificate pursuant to Section 4.3(c) of the Credit Agreement, the
Applicable Margin shall be one percent (1.00%).  When interest is determined in
relation to the Base Rate, each change in the rate of interest hereunder shall
become effective on the date of each Base Rate change.

--------------------------------------------------------------------------------

 
Total Leverage Ratio
Applicable Margin
Greater than 1.50 to 1.00
1.75%
Less than or equal to 1.50 to 1.00 but greater than 1.00 to 1.00
1.50%
Less than or equal to 1.00 to 1.00 but greater than 0.50 to 1.00
1.25%
Less than or equal to 0.50 to 1.00
1.00%



 
With respect to each LIBOR selection hereunder, Bank is hereby authorized to
note the date, principal amount, interest rate and Fixed Rate Term applicable
thereto and any payments made thereon on Bank’s books and records (either
manually or by electronic entry) and/or on any schedule attached to this Note,
which notations shall be prima facie evidence of the accuracy of the information
noted.
 
(b)            Selection of Interest Rate Options and Borrowing Requests.  If at
any time any portion of this Note bears interest determined in relation to LIBOR
for a Fixed Rate Term, it may be continued by Borrower at the end of the Fixed
Rate Term applicable thereto so that all or a portion thereof bears interest
determined in relation to the Base Rate or to LIBOR for a new Fixed Rate Term
designated by Borrower in the Notice of Borrowing.  If at any time any portion
of this Note bears interest determined in relation to the Base Rate, Borrower
may convert all or a portion thereof so that it bears interest determined in
relation to LIBOR for a Fixed Rate Term designated by Borrower.  At such time as
Borrower requests an advance hereunder or wishes to select a LIBOR option for
all or a portion of the outstanding principal balance hereof, and at the end of
each Fixed Rate Term, Borrower shall give Bank an irrevocable Notice of
Borrowing specifying:  (i) the interest rate option selected by Borrower; (ii)
the principal amount of the borrowing, which shall be in a minimum amount of (A)
$500,000 or a higher multiple of $100,000 for any LIBOR selection with a Fixed
Rate Term or (B) $100,000 for any Base Rate advance; (iii) the requested
borrowing date, which shall be a Business Day, (iv) for each LIBOR selection
requested at a Fixed Rate Term, the length of the applicable Fixed Rate Term;
and (v) the currency of the requested borrowing (provided that if Borrower fails
to specify a currency, the requested borrowing shall be made in Dollars).  Any
such Notice of Borrowing must be made in writing (such writing may be delivered
by electronic transmission or such other electronic method as Bank may permit)
and must be delivered to Bank not later than (x) 6:00 p.m. Minneapolis time one
Business Day prior to the requested date of any borrowing denominated in a Core
Currency or (y) 6:00 p.m. Minneapolis time four Business Days prior to the
requested date of any borrowing denominated in a Non-Core Currency, or (z) 6:00
p.m. Minneapolis time twenty Business Days prior to the requested date of any
borrowing denominated in a currency other than a Core Currency or a Non-Core
Currency.  Any such Notice of Borrowing shall be irrevocable when delivered.
 
 (c)           Taxes and Regulatory Costs.  Borrower shall pay to Bank
immediately upon demand, in addition to any other amounts due or to become due
hereunder, any and all (i) withholdings, interest equalization taxes, stamp
taxes or other taxes (except income and franchise taxes) imposed by any domestic
or foreign governmental authority and related in any manner to LIBOR, and
(ii) future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR to the extent
they are not included in the calculation of LIBOR.  In determining which of the
foregoing are attributable to any LIBOR option available to Borrower hereunder,
any reasonable allocation made by Bank among its operations shall be conclusive
and binding upon Borrower absent manifest error.

--------------------------------------------------------------------------------

 
(d)            Payment of Interest.  (i) Interest accrued on this Note
determined in relation to LIBOR for a Fixed Rate Term shall be payable on the
last day of such Fixed Rate Term and (ii) interest accrued on this Note
determined in relation to the Base Rate shall be payable on the last day of each
month.
 
(e)            Default Interest.  From and after the maturity date of this Note,
or such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest until paid in full at an increased rate per annum
(computed on the basis of a three hundred sixty (360) day year, actual days
elapsed) equal to three percent (3.00%) above the rate of interest from time to
time applicable to this Note.
 
BORROWING AND REPAYMENT:
 
(a)            Borrowing and Repayment.  Borrower may from time to time during
the term of this Note borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated above. 
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for Borrower, which balance may be endorsed hereon
from time to time by the holder.  The outstanding principal balance of this Note
shall be due and payable in full on November 2, 2019 or such earlier date as all
principal owing hereunder becomes due and payable by acceleration or otherwise.
 
(b)            Advances.  Advances hereunder, to the total amount of the
principal sum stated above, may be made by the holder at the oral or written
request of (i) Chief Financial Officer and Controller any one acting alone, who
are authorized to request advances and direct the disposition of any advances
until written notice of the revocation of such authority is received by the
holder at the office designated above, or (ii) any person, with respect to
advances deposited to the credit of any deposit account of Borrower, which
advances, when so deposited, shall be conclusively presumed to have been made to
or for the benefit of Borrower regardless of the fact that persons other than
those authorized to request advances may have authority to draw against such
account.  The holder shall have no obligation to determine whether any person
requesting an advance is or has been authorized by Borrower.
 
(c)            Application of Payments.  Each payment made on this Note shall be
credited first, to any interest then due and second, to the outstanding
principal balance hereof.  All payments credited to principal shall be applied
first, to the outstanding principal balance of this Note which bears interest
determined in relation to the Base Rate, if any, and second, to the outstanding
principal balance of this Note which bears interest determined in relation to
LIBOR for a Fixed Rate Term, with such payments applied to the oldest Fixed Rate
Term first.
 
PREPAYMENT:
 
(a)            Base Rate.  Borrower may prepay principal on any portion of this
Note which bears interest determined in relation to the Base Rate at any time,
in any amount and without penalty.
 
(b)            LIBOR.  Borrower may prepay principal on any portion of this Note
which bears interest determined in relation to LIBOR for a Fixed Rate Term at
any time and in the minimum amount of Five Hundred Thousand Dollars ($500,000);
provided however, that if the outstanding principal balance of such portion of
this Note is less than said amount, the minimum prepayment amount shall be the
entire outstanding principal balance thereof.  In consideration of Bank
providing this prepayment option to Borrower, or if any such portion of this
Note shall become due and payable at any time prior to the last day of the Fixed
Rate Term applicable thereto by acceleration or otherwise, Borrower shall pay to
Bank immediately upon demand a fee which is the sum of the discounted monthly
differences for each month from the month of prepayment through the month in
which such Fixed Rate Term matures, calculated as follows for each such Fixed
Rate Term:

--------------------------------------------------------------------------------

 
(i)            Determine the amount of interest which would have accrued from
the date of prepayment on the amount prepaid at the interest rate applicable to
such amount had it remained outstanding until the last day of the Fixed Rate
Term applicable thereto.
 
(ii)            Subtract from the amount determined in (i) above the amount of
interest which would have accrued for the same period on the amount prepaid at
LIBOR in effect on the date of prepayment for new loans made for such term and
in a principal amount equal to the amount prepaid.
 
(iii)            If the result obtained in (ii) for any Fixed Rate Term is
greater than zero, discount that amount by LIBOR used in (ii) above.
 
Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities.  Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank.  If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum three percent (3.00%) above the
rate of interest from time to time applicable to loans that bear interest by
reference to the Base Rate (computed on the basis of a three hundred sixty (360)
day year, actual days elapsed).
 
EVENTS OF DEFAULT:
 
This Note is made pursuant to and is subject to the terms and conditions of the
Credit Agreement.  Any default in the payment or performance of any obligation
under this Note, or any defined event of default under the Credit Agreement,
shall constitute an “Event of Default” under this Note.
 
MISCELLANEOUS:
 
(a)            Remedies.  Upon the occurrence and during the continuance of any
Event of Default, the holder of this Note, at the holder’s option, may declare
all sums of principal and interest outstanding hereunder to be immediately due
and payable without presentment, demand, notice of nonperformance, notice of
protest, protest or notice of dishonor, all of which are expressly waived by
Borrower, and the obligation, if any, of the holder to extend any further credit
hereunder shall immediately cease and terminate.  Borrower shall pay to the
holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of the holder’s in-house counsel),
expended or incurred by the holder in connection with the enforcement of the
holder’s rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.

--------------------------------------------------------------------------------

 
(b)            Obligations Joint and Several.  Should more than one person or
entity sign this Note as a Borrower, the obligations of each such Borrower shall
be joint and several.
 
(c)            Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of Minnesota.
 
EFFECT OF PRIOR NOTE:
 
This Note amends and restates the Revolving Line of Credit Note given by
Borrower in favor of Bank dated November 4, 2013 (as amended, restated,
supplemented, or otherwise modified prior to the date hereof, the “Prior
Note”).  It is expressly intended, understood, and agreed that this Note is
given in substitution of, but not payment for, the Prior Note, and all
indebtedness and collateral pledged therefor shall continue to be considered
outstanding or remain existing hereunder from and after the date hereof and
shall not be considered paid (nor shall the undersigned’s obligation to pay the
same be considered discharged or satisfied) as a result of the issuance of this
Note.  This is an amendment and restatement and not a novation.  Nothing herein
is intended to modify or in any way affect the priority of liens or the security
interests which secure this Note in favor of Bank.
 
[Balance of Page Intentionally Left Blank]

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.
 
 
SURMODICS, INC.
By:  /s/ Andrew D.C. LaFrence
Name:  Andrew D.C. LaFrence
Title:  Vice President of Finance and Information
Systems and Chief Financial Officer





[Signature Page to Amended and Restated Revolving Line of Credit Note]